         Case 1:17-cv-02122-TSC Document 154 Filed 11/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                       )
 J.D., on behalf of herself and others similarly       )
 situated, et al.,                                     )
                                                       )
                        Plaintiffs,                    )
                                                       )   No. 17-cv-02122-TSC
  v.                                                   )
                                                       )
 ALEX M. AZAR, et al.,                                 )
                                                       )
                        Defendants.                    )
                                                       )

                        JOINT STIPULATION RE STATUS UPDATE

       We respectfully submit this status update to inform the Court that the parties met and

conferred on November 14, 2019 to discuss the anticipated date of completion of Defendants’

policy-making, as directed by the Court on October 2, 2019. ECF 153. Defendants’ counsel have

informed Plaintiffs’ counsel that Defendants are still working on formulating a policy and do not

yet have an estimated date of completion. We have scheduled another meet and confer on

December 18, 2019, and will promptly apprise the Court of developments in this litigation as

they unfold.

November 15, 2019                             Respectfully submitted,

                                              /s/ W. Daniel Shieh
                                              W. Daniel Shieh
                                              Senior Litigation Counsel

                                              Christina P. Greer
                                              Michael C. Heyse
                                              Trial Attorneys
                                              USDOJ, Office of Immigration Litigation
                                              P.O. Box 878, Ben Franklin Station
                                              Washington, D.C. 20044
                                              Phone: (202) 305-9802
Attorneys for Defendants                      Daniel.Shieh@usdoj.gov


                                                   1
        Case 1:17-cv-02122-TSC Document 154 Filed 11/15/19 Page 2 of 2



                            CERTIFICATE OF SERVICE

      I hereby certify that on November 15, 2019, I electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the District

of Columbia by using the CM/ECF system. Counsel in the case are registered CM/ECF

users and service will be accomplished by the CM/ECF system.


                                   By:   /s/ W. Daniel Shieh
                                         W. DANIEL SHIEH
                                         Senior Litigation Counsel
                                         United States Department of Justice
                                         Civil Division
